United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.M., Appellant
and
U.S. POSTAL SERVICE, RUGBY POST
OFFICE, Brooklyn, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-685
Issued: August 2, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge
JURISDICTION
On February 6, 2012 appellant, through counsel, filed a timely appeal from a
November 1, 2011 decision of the Office of Workers’ Compensation Programs (OWCP)
regarding a schedule award. Pursuant to the Federal Employees’ Compensation Act1 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that he sustained more than a four percent
impairment of the right upper extremity, for which he received a schedule award.
On appeal, counsel asserts that appellant sustained a six percent impairment of the right
upper extremity based on the range of motion rating method. Alternatively, he contends that
there is a conflict of medical opinion between an attending second opinion physician requiring
resolution by an impartial medical examiner.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that on October 5, 2005 appellant, then a 24-year-old city carrier,
sustained a right rotator cuff tear and right shoulder sprain when he lifted a container of mail.2
On February 26, 2007 Dr. Scott T. Gray, an attending Board-certified orthopedic surgeon,
performed arthroscopic repair of a torn right rotator cuff with subacromial decompression. He
held appellant off work through April 2007. Appellant received compensation for total
disability.3 He remained off work through April 20, 2008 and received compensation. Appellant
returned to limited-duty work on April 21, 2008. The employing establishment terminated him
in July 2008 due to a personnel issue.
On June 2, 2009 appellant claimed a schedule award. He submitted a July 10, 2008
impairment rating from Dr. David Weiss, an attending osteopathic physician, who found five
percent permanent impairment of the right upper extremity according to the fifth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (hereinafter,
“A.M.A., Guides”) then in effect.4
In an updated September 28, 2009 report, Dr. Weiss revised his July 10, 2008 opinion to
conform to the sixth edition of the A.M.A., Guides. He opined that appellant had reached
maximum medical improvement. Dr. Weiss noted a QuickDASH score of 25 percent for the
right arm. Right shoulder forward elevation was 160/180 degrees, abduction 116/180 degrees,
cross-over adduction 65/75 degrees, external rotation 80/90 degrees and internal rotation was to
T8. Dr. Weiss noted normal muscle strength throughout the right upper arm and a positive
impingement sign. He diagnosed post-traumatic impingement syndrome, status post right
shoulder arthroscopy and a partial thickness rotator cuff tear. Referring to Table 15-5, page 4035
of the sixth edition of the A.M.A., Guides, Dr. Weiss found a class 1 diagnosis-based impairment
(CDX) for a partial thickness rotator cuff tear with residual symptoms, entailing a default rating
of three percent. He noted a grade modifier for Functional History (GMFH) of 1 according to
Table 15-7, page 406,6 for pain with strenuous activity and a QuickDASH score of 25.
2

An October 10, 2005 magnetic resonance imaging (MRI) scan of the right shoulder showed acromioclavicular
impingement, fluid in the subdeltoid bursa and an intact rotator cuff.
3

On April 24, 2007 OWCP obtained a second opinion from Dr. Robert Israel, a Board-certified orthopedic
surgeon, who opined that appellant could work full-time limited duty. Dr. Gray submitted an April 16, 2007 report
finding appellant remained totally disabled. OWCP found a conflict of medical opinion between Drs. Israel and
Gray. To resolve the conflict, OWCP obtained an impartial opinion from Dr. Martin Wolpin, a Board-certified
orthopedic surgeon. In an October 31, 2007 report, Dr. Wolpin found appellant capable of full-time light-duty work
with lifting limited to five pounds. A December 4, 2007 investigative report indicated that appellant attended
college classes and participated in dance lessons while receiving compensation for total disability from January 9 to
October 23, 2007. In a January 16, 2008 addendum, Dr. Wolpin noted reviewing surveillance information from the
employer and stated that appellant’s academic and dance activities did not alter his opinion that appellant could
work full time with limited lifting.
4

In a July 28 and November 13, 2009 letters, OWCP advised appellant to submit an impairment rating from his
attending physician referring to the sixth edition of the A.M.A., Guides, in effect as of May 1, 2009.
5

Table 15-5, page 403 of the A.M.A., Guides is entitled “Shoulder Regional Grid.”

6

Table 15-7, page 406 of the A.M.A., Guides is entitled “Adjustment Grid Summary.”

2

Dr. Weiss determined a grade modifier for Physical Examination (GMPE) of 1 according to
Table 15-87 for “mild motion loss.” He noted a grade modifier for Clinical Studies (GMCS) of 2
according to Table 15-98 due to MRI scan evidence of a partial rotator cuff tear. Using the net
adjustment formula of (GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX), or (1-1) + (1-1) +
(2-1), Dr. Weiss calculated a grade adjustment of 1, raising the CDX default of three percent to a
four percent impairment of the right arm. Dr. Weiss explained that appellant’s impairment could
also be evaluated using the range of motion method. Referring generally to Table 15-34, page
475,9 he found three percent impairment for limited flexion and three percent impairment for
limited abduction, totaling six percent impairment of the right arm. Dr. Weiss opined that the
range of motion rating method should be used as it resulted in a higher calculated percentage of
impairment than the diagnosis-based method.
On February 20, 2010 an OWCP medical adviser concurred with Dr. Weiss’ calculation
of a diagnosis-based four percent impairment of the right arm. In an April 1, 2010 report, the
medical adviser explained that diagnosis-based assessment was the most appropriate to
appellant’s case as the range of motion method should not be used if other rating methods were
applicable. On May 18, 2010 OWCP requested that appellant submit a supplemental report from
Dr. Weiss explaining his reliance on the range of motion assessment method. As appellant did
not respond, OWCP referred appellant to Dr. Stanley Soren, a Board-certified orthopedic
surgeon, for a second opinion. In an August 3, 2010 report, Dr. Soren reviewed the medical
record and a statement of accepted facts. He found full abduction, adduction and internal
rotation of the right shoulder, with external rotation limited to 80/90 degrees. Dr. Soren
concurred with Dr. Weiss’ determination of four percent right upper extremity impairment using
the diagnosis-based method. On September 7, 2010 an OWCP medical adviser concurred with
Dr. Soren’s opinion.
By decision dated September 15, 2010, OWCP granted appellant a schedule award for
four percent permanent impairment of the right upper extremity.
In a September 21, 2010 letter, counsel requested a telephonic video hearing, held
January 25, 2011. At the hearing, he asserted that appellant had six percent impairment based on
restricted motion as it was greater than the four percent awarded for diagnosis-based impairment.
After the hearing, counsel submitted a February 11, 2011 report from Dr. Weiss contending that
a range of motion rating was more applicable to appellant’s case as he had limited motion after
subacromial decompression.
By decision dated and finalized April 26, 2011, an OWCP hearing representative
affirmed OWCP’s September 15, 2010 schedule award determination based on the opinions of
Dr. Soren and OWCP’s medical advisers who explained that the diagnosis-based rating method
was the most applicable to appellant’s situation.

7

Table 15-8, page 408 of the A.M.A., Guides is entitled “Physical Examination Adjustment: Upper Extremities.”

8

Table 15-9, page 410 of the A.M.A., Guides is entitled “Clinical Studies Adjustment: Upper Extremities.”

9

Table 15-34, page 475 of the A.M.A., Guides is entitled “Shoulder Range of Motion.”

3

In a July 27, 2011 letter, appellant requested reconsideration. He contended that he was
entitled to a schedule award based on loss of motion as it was higher than the diagnosis-based
impairment calculation. Alternatively, appellant asserted a conflict of medical opinion between
Dr. Weiss and Dr. Soren.
On August 10, 2011 OWCP asked an OWCP medical adviser to explain which rating
method was most appropriate to evaluate appellant’s right arm impairment. In an August 12,
2011 report, the medical adviser opined that Dr. Soren was justified in using the diagnosis-based
method. He also noted that, using Dr. Soren’s findings, appellant had no more than four percent
right arm impairment based on limited range of motion. The medical adviser noted that
appellant’s range of motion improved during the two years between Dr. Weiss’ July 10, 2008
examination and Dr. Soren’s August 3, 2010 examination. He explained that the diagnosis-based
method was more appropriate as appellant had essentially normal motion on Dr. Soren’s
examination.
By decision dated November 1, 2011, OWCP denied modification on the grounds that the
medical evidence did not demonstrate that appellant sustained more than a four percent
impairment of the right upper extremity for which he received the September 15, 2010 schedule
award. It found that Dr. Soren’s opinion continued to represent the weight of the medical
evidence.
LEGAL PRECEDENT
The schedule award provisions of FECA10 provide for compensation to employees
sustaining impairment from loss or loss of use of specified members of the body. FECA, however,
does not specify the manner in which the percentage loss of a member shall be determined. The
method used in making such determination is a mater which rests in the sound discretion of
OWCP. For consistent results and to ensure equal justice, the Board has authorized the use of a
single set of tables so that there may be uniform standards applicable to all claimants. The A.M.A.,
Guides has been adopted by OWCP as a standard for evaluation of schedule losses and the Board
has concurred in such adoption.11 For schedule awards after May 1, 2009, the impairment is
evaluated under the sixth edition of the A.M.A., Guides, published in 2008.12
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).13 Under the sixth edition, the evaluator identifies the impairment class for the
diagnosed condition (CDX), which is then adjusted by grade modifiers based on GMFH, GMPE
10

5 U.S.C. § 8107.

11

Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

12

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010); see also Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule
Awards, Chapter 3.700.2 and Exhibit 1 (January 2010).
13

A.M.A., Guides (6th ed. 2008), page 3, Section 1.3, “The International Classification of Functioning, Disability
and Health (ICF): A Contemporary Model of Disablement.”

4

and GMCS.14 The net adjustment formula is (GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX).
The A.M.A., Guides divides the upper extremity into regions for rating purposes. The hand is
one of the designated regions.15
ANALYSIS
OWCP accepted that appellant sustained a right shoulder sprain and right rotator cuff
tear, requiring a right rotator cuff repair with subacromial decompression on February 26, 2007.
Appellant claimed a schedule award on June 2, 2009. In support of his claim, he submitted the
July 10, 2008 and updated September 28, 2009 reports from Dr. Weiss, an attending physician.
In the September 28, 2009 report, Dr. Weiss noted using the sixth edition of the A.M.A., Guides
and found a class 1 diagnosis-based impairment for a partial thickness right rotator cuff tear with
residuals. He noted a grade 1 modifier for functional history for pain with vigorous activity and
a QuickDASH score of 25, a grade 1 modifier for physical examination for mild motion loss, and
a grade 2 modifier for clinical studies due to MRI scan evidence of a partial rotator cuff tear.
The net adjustment formula of (GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX) resulted in a
grade adjustment of 1, raising the default three percent impairment to four percent. However,
Dr. Weiss contended that appellant had six percent impairment based on limited motion, but did
not clearly explain why the alternative rating method was the more appropriate.
Dr. Soren, a second opinion physician, submitted an August 3, 2010 report concurring
with Dr. Weiss’ four percent impairment rating, finding essentially normal motion in the right
shoulder. Based on Dr. Soren’s opinion, OWCP issued a schedule award on September 15, 2010
for a four percent impairment of the right upper extremity.
Pursuant to a hearing, Dr. Weiss asserted that the range of motion method was more
applicable to appellant’s case as he had residuals after subacromial decompression. However, an
OWCP medical adviser explained on August 12, 2011 that the diagnosis-based model was the
most appropriate rating method as appellant had essentially normal right shoulder motion as of
Dr. Soren’s August 3, 2010 examination, significantly improved from Dr. Weiss’ July 10, 2008
examination. OWCP affirmed the schedule award on November 1, 2011.
The Board finds that Dr. Soren applied the appropriate tables and grading schemes of the
A.M.A., Guides in determining four percent impairment using the diagnosis-based rating
method. Dr. Soren based his opinion on the medical record and a statement of accepted facts.
He performed a thorough clinical examination, noting normal findings with the exception of a
10-degree loss of external rotation. Dr. Soren used the A.M.A., Guides net adjustment formula
to calculate a four percent diagnosis-based impairment of the right upper extremity. An OWCP
medical adviser explained that it was inappropriate for Dr. Weiss to rely on a range of motion
based impairment as the diagnosis-based method was the preferred rating rubric. Additionally,
the medical adviser noted that a range of motion impairment would not yield any greater
impairment as appellant’s range of motion improved significantly between Dr. Weiss’ July 10,
2008 examination and Dr. Soren’s August 3, 2010 assessment.
Therefore, OWCP’s
14

A.M.A., Guides (6th ed. 2008), pp. 494-531.

15

A.M.A., Guides (6th ed. 2008), page 384, Figure 15-1, “Upper Extremity Regions.”

5

November 1, 2011 decision affirming the September 15, 2010 schedule award is appropriate
under the law and facts of this case.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
On appeal, counsel asserts that appellant sustained a six percent impairment of the right
upper extremity based on the range of motion rating method. As stated above, the medical
evidence supports that the diagnosis-based assessment method was appropriate for appellant’s
case. Alternatively, counsel contends that there is a conflict of medical opinion between
Dr. Weiss and Dr. Soren, requiring resolution by an impartial medical examiner. The Board
finds that there is no conflict of opinion as Dr. Weiss did not properly apply the A.M.A., Guides.
CONCLUSION
The Board finds that appellant has not established that he sustained more than a four
percent impairment of the right upper extremity, for which he received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 1, 2011 is affirmed.
Issued: August 2, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

